IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00103-CV

HARRINGTON ENVIRONMENTAL SERVICES, LLC,
                                 Appellant
v.

CITY OF CLEBURNE, TEXAS AND JOHNSON COUNTY, TEXAS,
                                    Appellees



                           From the 18th District Court
                              Johnson County, Texas
                          Trial Court No. DC-C201800880


                           MEMORANDUM OPINION

       Appellant, Harrington Environmental Services, LLC, appealed the trial court’s

Modified Temporary Injunction rendered in the case below. It has now filed Appellant’s

Unopposed Motion to Dismiss and requests the Court to dismiss the appeal.

       Appellant’s motion is granted. This appeal is dismissed. See TEX. R. APP. P. 42.1(a).

There being no agreement of the parties as to costs, it is further ordered that costs of this

appeal are taxed against appellant.



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Judge Jones1
Appeal dismissed
Opinion delivered and filed February 19, 2020
[CV06]




1
 The Honorable Jack W. Jones, Judge of the 146th District Court of Bell County, sitting by assignment of
the Chief Justice of the Texas Supreme Court pursuant to section 74.003(h) of the Government Code. See
TEX. GOV'T CODE ANN. § 74.003(h).

Harrington Environ. Servs., LLC v. City of Cleburne                                                Page 2